Citation Nr: 0804014	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
shell fragment wound (SFW) in his right leg.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters




INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

A motion to advance this case on the Board's docket, which 
was received by the Board on November 13, 2007, was granted 
on January 18, 2008 due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  



FINDINGS OF FACT

1.  The claim for service connection for residuals from a SFW 
in his right leg was most recently denied by an unappealed 
decision in January 2002.  

2.  The evidence submitted since the decision in January 2002 
is either cumulative or redundant of the evidence that had 
previously been submitted, and does not by itself or in 
connection with other evidence previously submitted raise a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for residuals for a SFW to 
his right leg.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In March 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  No private medical records were 
subsequently added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such omission to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2007); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Factual Background

Previously Submitted Evidence

In January 2002, the RO denied the claim of service 
connection based on the veteran's separation examination 
showing no pertinent findings during active service.  His 
records also showed that he had not received a Purple Heart 
or any other combat-related medals.  

The evidence at the time of the January 2002 decision 
consisted of the veteran's service medical records and 
discharge order, the veteran's statements, and two maps of 
Italy showing where the veteran served his active duty.  

The veteran asserts that, during his time at Anzio in the 
winter of 1944, or later in 1945 and 1946, he was hit by 
shrapnel and was seen by a field medic for his injuries.  

While the majority of the of the veteran's service medical 
records were destroyed in the NPRC fire in 1973, the 
veteran's separation examination from September 1946 is of 
record.  The separation examination shows the veteran as 
normal upon discharge from active service.  

The two maps were submitted by the veteran to show that he 
was in combat.  On one of the maps, Anzio, Italy is marked.  
The veteran's discharge order does not show any combat 
related medals or commendations.  


Evidence Received Since January 2002

The veteran has resubmitted the same map of Anzio previously 
in the record.  On this resubmitted map, the veteran has 
written, "I was in Anzio; this [was] where I got shrapnel in 
my right leg."  

No other evidence or related material has been received since 
January 2002.


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The Board finds that the evidence received since the January 
2002 rating decision denying service connection is not new 
and material within the meaning of 38 U.S.C.A. § 5108.  

The map that the veteran has resubmitted was already of 
record prior to the January 2002 decision.  Further, the 
veteran's assertions on the map are basically cumulative in 
nature and repetitive of earlier statements by him.  
Therefore, reopening of the claim is not warranted.  

The benefit of the doubt doctrine is not applicable to this 
issue since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim of entitlement to service connection 
for residuals from a SFW to his right leg.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals from a SFW to 
his right leg, the appeal on this basis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


